          Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 1 of 19 Page ID #:881




                      1 Jeffrey M. Fisher (State Bar No. 155284)
                        jfisher@fbm.com
                      2 Eugene Y. Mar (State Bar No. 227071)
                        emar@fbm.com
                      3 Ashley Roybal-Reid (State Bar No. 314957)
                        aroybalreid@fbm.com
                      4 Farella Braun + Martel LLPth
                        235 Montgomery Street, 17 Floor
                      5 San Francisco, California 94104
                        Telephone: (415) 954-4400
                      6 Facsimile: (415) 954-4480
                   7 Attorneys for Defendant DOWN-LITE
                     INTERNATIONAL, INC.
                   8
                                          UNITED STATES DISTRICT COURT
                   9
                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                  10
                  11
                     ALLIED FEATHER & DOWN CORP.,               Case No. 2:20-cv-01938 JAK-ADS
                  12 a California corporation,
                                                                PROTECTIVE ORDER
                  13                   Plaintiff,
                  14             vs.                            Judge: Hon. John A. Kronstadt
                  15 DOWN-LITE INTERNATIONAL,
                     INC., an Ohio corporation, and DOES 1
                  16 through 10, inclusive,
                  17                   Defendants.
                  18
                  19 DOWN-LITE INTERNATIONAL,
                     INC., an Ohio corporation,
                  20
                                  Counter Claimant,
                  21
                            vs.
                  22
                     ALLIED FEATHER & DOWN CORP.,
                  23 a California corporation,
                  24                   Counter Defendant.
                  25
                  26
                  27
                  28
          Farella Braun +
   Martel LLP
                            [PROPOSED] PROTECTIVE ORDER                                     37750\13300830.3
         235 Montgomery
          th
Street, 17 Floor
                            Case No. 2:20-cv-01938-JAK-ADS
                    Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 2 of 19 Page ID #:882




                               1        On May 27, 2020, Down-Lite International, Inc. filed a Stipulated [Proposed]
                               2 Protective Order on behalf of both parties. Having reviewed and found good cause
                               3 for the same:
                               4        THE COURT HEREBY ORDERS the following:
                               5 1.     PURPOSES AND LIMITATIONS
                               6        Discovery in this action is likely to involve production of confidential,
                               7 proprietary or private information for which special protection from public
                               8 disclosure and from use for any purpose other than pursuing this litigation may be
                               9 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                           10 enter the following Stipulated Protective Order. The parties acknowledge that this
                           11 Order does not confer blanket protections on all disclosures or responses to
                           12 discovery and that the protection it affords from public disclosure and use extends
                           13 only to the limited information or items that are entitled to confidential treatment
                           14 under the applicable legal principles.
                           15 2.        GOOD CAUSE STATEMENT
                           16           This action is likely to involve trade secrets, customer and pricing lists and
                           17 other valuable commercial, financial, and/or proprietary information for which
                           18 special protection from public disclosure and from use for any purpose other than
                           19 prosecution of this action is warranted. Such confidential and proprietary materials
                           20 and information consist of, among other things, confidential business or financial
                           21 information, information regarding confidential business practices, or other
                           22 confidential commercial information (including information implicating privacy
                           23 rights of third parties), information otherwise generally unavailable to the public, or
                           24 which may be privileged or otherwise protected from disclosure under state or
                           25 federal statutes, court rules, case decisions, or common law. Accordingly, to
                           26 expedite the flow of information, to facilitate the prompt resolution of disputes over
                           27 confidentiality of discovery materials, to adequately protect information the parties
                           28 are entitled to keep confidential, to ensure that the parties are permitted reasonable
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               1
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 3 of 19 Page ID #:883




                              1 necessary uses of such material in preparation for and in the conduct of trial, to
                              2 address their handling at the end of the litigation, and serve the ends of justice, a
                              3 protective order for such information is justified in this matter. It is the intent of the
                              4 parties that information will not be designated as confidential for tactical reasons
                              5 and that nothing be so designated without a good faith belief that it has been
                              6 maintained in a confidential, non-public manner, and there is good cause why it
                              7 should not be part of the public record of this case.
                              8 3.      ACKNOWLEDGEMENT OF UNDER SEAL FILING PROCEDURE
                              9         The parties further acknowledge, as set forth in Section 14.3, below, that this
                           10 Stipulated Protective Order does not entitle them to file confidential information
                           11 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                           12 and the standards that will be applied when a party seeks permission from the court
                           13 to file material under seal. There is a strong presumption that the public has a right
                           14 of access to judicial proceedings and records in civil cases. In connection with non-
                           15 dispositive motions, good cause must be shown to support a filing under seal. See
                           16 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
                           17 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
                           18 Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
                           19 stipulated protective orders require good cause showing), and a specific showing of
                           20 good cause or compelling reasons with proper evidentiary support and legal
                           21 justification, must be made with respect to Protected Material that a party seeks to
                           22 file under seal. The parties’ mere designation of Disclosure or Discovery Material as
                           23 CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                           24 does not— without the submission of competent evidence by declaration,
                           25 establishing that the material sought to be filed under seal qualifies as confidential,
                           26 privileged, or otherwise protectable—constitute good cause.
                           27           Further, if a party requests sealing related to a dispositive motion or trial, then
                           28 compelling reasons, not only good cause, for the sealing must be shown, and the
   Farella Braun + Martel LLP
                           th
                                                                                                                37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER                2
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 4 of 19 Page ID #:884




                              1 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                              2 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                              3 each item or type of information, document, or thing sought to be filed or introduced
                              4 under seal, the party seeking protection must articulate compelling reasons,
                              5 supported by specific facts and legal justification, for the requested sealing order.
                              6 Again, competent evidence supporting the application to file documents under seal
                              7 must be provided by declaration.
                              8         Any document that is not confidential, privileged, or otherwise protectable in
                              9 its entirety will not be filed under seal if the confidential portions can be redacted. If
                           10 documents can be redacted, then a redacted version for public viewing, omitting
                           11 only the confidential, privileged, or otherwise protectable portions of the document,
                           12 shall be filed. Any application that seeks to file documents under seal in their
                           13 entirety should include an explanation of why redaction is not feasible.
                           14 4.        DEFINITIONS
                           15           4.1   Action: Allied Feather & Down Corp. v. Down-lite International, Inc.,
                           16 Case No. 2:20-cv-01938-JAK-ADS (C.D. Cal.), as well as related action: Down-lite
                           17 International, Inc. v. Paice Partners, LLC and Chad Altbaier, Case No. 1:19-cv-
                           18 00627-SJD (S.D. Ohio).
                           19           4.2   Challenging Party: a Party or Non-Party that challenges the designation
                           20 of information or items under this Order.
                           21           4.3   “CONFIDENTIAL” Information or Items: information (regardless of
                           22 how it is generated, stored or maintained) or tangible things that qualify for
                           23 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                           24 the Good Cause Statement.
                           25           4.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                           26 their support staff).
                           27           4.5   Designating Party: a Party or Non-Party that designates information or
                           28 items that it produces in disclosures or in responses to discovery as
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               3
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 5 of 19 Page ID #:885




                              1 “CONFIDENTIAL.”
                              2         4.6   Disclosure or Discovery Material: all items or information, regardless
                              3 of the medium or manner in which it is generated, stored, or maintained (including,
                              4 among other things, testimony, transcripts, and tangible things), that are produced or
                              5 generated in disclosures or responses to discovery.
                              6         4.7   Expert: a person with specialized knowledge or experience in a matter
                              7 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                              8 an expert witness or as a consultant in this Action.
                              9         4.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                           10 Information or Items: extremely sensitive “Confidential Information or Items,”
                           11 disclosure of which to another Party or Non-Party would create a substantial risk of
                           12 serious harm that could not be avoided by less restrictive means.
                           13           4.9   House Counsel: attorneys who are employees of a party to this Action.
                           14 House Counsel does not include Outside Counsel of Record or any other outside
                           15 counsel.
                           16           4.10 Non-Party: any natural person, partnership, corporation, association or
                           17 other legal entity not named as a Party to this action.
                           18           4.11 Outside Counsel of Record: attorneys who are not employees of a party
                           19 to this Action but are retained to represent a party to this Action and have appeared
                           20 in this Action on behalf of that party or are affiliated with a law firm that has
                           21 appeared on behalf of that party, and includes support staff.
                           22           4.12 Party: any party to this Action, including all of its officers, directors,
                           23 employees, consultants, retained experts, and Outside Counsel of Record (and their
                           24 support staffs).
                           25           4.13 Producing Party: a Party or Non-Party that produces Disclosure or
                           26 Discovery Material in this Action.
                           27           4.14 Professional Vendors: persons or entities that provide litigation support
                           28 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               4
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 6 of 19 Page ID #:886




                              1 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                              2 and their employees and subcontractors.
                              3         4.15 Protected Material: any Disclosure or Discovery Material that is
                              4 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                              5 ATTORNEYS’ EYES ONLY.”
                              6         4.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                              7 from a Producing Party.
                              8 5.      SCOPE
                              9         The protections conferred by this Stipulation and Order cover not only
                           10 Protected Material (as defined above), but also (1) any information copied or
                           11 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                           12 compilations of Protected Material; and (3) any testimony, conversations, or
                           13 presentations by Parties or their Counsel that might reveal Protected Material.
                           14           Any use of Protected Material at trial shall be governed by the orders of the
                           15 trial judge and other applicable authorities. This Order does not govern the use of
                           16 Protected Material at trial.
                           17 6.        DURATION
                           18           Once a case proceeds to trial, information that was designated as
                           19 CONFIDENTIAL or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY or
                           20 maintained pursuant to this protective order used or introduced as an exhibit at trial
                           21 becomes public and will be presumptively available to all members of the public,
                           22 including the press, unless compelling reasons supported by specific factual findings
                           23 to proceed otherwise are made to the trial judge in advance of the trial. See
                           24 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
                           25 documents produced in discovery from “compelling reasons” standard when merits-
                           26 related documents are part of court record). Accordingly, the terms of this protective
                           27 order do not extend beyond the commencement of the trial. The parties may seek to
                           28 protect such items from public disclosure at trial by filing a motion to seal in
   Farella Braun + Martel LLP
                           th
                                                                                                             37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              5
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 7 of 19 Page ID #:887




                              1 accordance with Section 14.3 of this Protective Order.
                              2 7.      DESIGNATING PROTECTED MATERIAL
                              3         7.1   Exercise of Restraint and Care in Designating Material for Protection.
                              4 Each Party or Non-Party that designates information or items for protection under
                              5 this Order must take care to limit any such designation to specific material that
                              6 qualifies under the appropriate standards. The Designating Party must designate for
                              7 protection only those parts of material, documents, items or oral or written
                              8 communications that qualify so that other portions of the material, documents, items
                              9 or communications for which protection is not warranted are not swept unjustifiably
                           10 within the ambit of this Order.
                           11           Mass, indiscriminate or routinized designations are prohibited. Designations
                           12 that are shown to be clearly unjustified or that have been made for an improper
                           13 purpose (e.g., to unnecessarily encumber the case development process or to impose
                           14 unnecessary expenses and burdens on other parties) may expose the Designating
                           15 Party to sanctions.
                           16           If it comes to a Designating Party’s attention that information or items that it
                           17 designated for protection do not qualify for protection, that Designating Party must
                           18 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                           19           7.2   Manner and Timing of Designations. Except as otherwise provided in
                           20 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
                           21 that qualifies for protection under this Order must be clearly so designated before
                           22 the material is disclosed or produced.
                           23           Designation in conformity with this Order requires:
                           24           (a)   for information in documentary form (e.g., paper or electronic
                           25 documents, but excluding transcripts of depositions or other pretrial or trial
                           26 proceedings), that the Producing Party affix at a minimum, the legend
                           27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                           28 ONLY” (hereinafter the “Confidentiality Legend”) to each page that contains
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               6
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 8 of 19 Page ID #:888




                              1 protected material. If only a portion of the material on a page qualifies for
                              2 protection, the Producing Party also must clearly identify the protected portion(s)
                              3 (e.g., by making appropriate markings in the margins).
                              4         A Party or Non-Party that makes original documents available for inspection
                              5 need not designate them for protection until after the inspecting Party has indicated
                              6 which documents it would like copied and produced.
                              7         During the inspection and before the designation, all of the material made
                              8 available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
                              9 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has
                           10 identified the documents it wants copied and produced, the Producing Party must
                           11 determine which documents, or portions thereof, qualify for protection under this
                           12 Order. Then, before producing the specified documents, the Producing Party must
                           13 affix the Confidentiality Legend to each page that contains Protected Material. If
                           14 only a portion of the material on a page qualifies for protection, the Producing Party
                           15 also must clearly identify the protected portion(s) (e.g., by making appropriate
                           16 markings in the margins).
                           17           (b)   for testimony given in depositions that the Designating Party identifies
                           18 the Disclosure or Discovery Material on the record, before the close of the
                           19 deposition all protected testimony.
                           20           (c)   for information produced in some form other than documentary and for
                           21 any other tangible items, that the Producing Party affix in a prominent place on the
                           22 exterior of the container or containers in which the information is stored the
                           23 Confidentiality Legend. If only a portion or portions of the information warrants
                           24 protection, the Producing Party, to the extent practicable, shall identify the protected
                           25 portion(s).
                           26           7.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                           27 failure to designate qualified information or items does not, standing alone, waive
                           28 the Designating Party’s right to secure protection under this Order for such material.
   Farella Braun + Martel LLP
                           th
                                                                                                                37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              7
                                   Case No. 2:20-cv-01938-JAK-ADS
                   Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 9 of 19 Page ID #:889




                              1 Upon timely correction of a designation, the Receiving Party must make reasonable
                              2 efforts to assure that the material is treated in accordance with the provisions of this
                              3 Order.
                              4 8.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                              5         8.1   Timing of Challenges. Any Party or Non-Party may challenge a
                              6 designation of confidentiality at any time that is consistent with the Court’s
                              7 Scheduling Order.
                              8         8.2   Meet and Confer. The Challenging Party shall initiate the dispute
                              9 resolution process under Local Rule 37-1 et seq.
                           10           8.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
                           11 joint stipulation pursuant to Local Rule 37-2.
                           12           8.4   The burden of persuasion in any such challenge proceeding shall be on
                           13 the Designating Party. Frivolous challenges, and those made for an improper
                           14 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                           15 parties) may expose the Challenging Party to sanctions. Unless the Designating
                           16 Party has waived or withdrawn the confidentiality designation, all parties shall
                           17 continue to afford the material in question the level of protection to which it is
                           18 entitled under the Producing Party’s designation until the Court rules on the
                           19 challenge.
                           20 9.        ACCESS TO AND USE OF PROTECTED MATERIAL
                           21           9.1   Basic Principles. A Receiving Party may use Protected Material that is
                           22 disclosed or produced by another Party or by a Non-Party in connection with this
                           23 Action only for prosecuting, defending or attempting to settle the Action. Such
                           24 Protected Material may be disclosed only to the categories of persons and under the
                           25 conditions described in this Order. When the Action has been terminated, a
                           26 Receiving Party must comply with the provisions of section 15 below (FINAL
                           27 DISPOSITION).
                           28           Protected Material must be stored and maintained by a Receiving Party at a
   Farella Braun + Martel LLP
                           th
                                                                                                              37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               8
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 10 of 19 Page ID #:890




                              1 location and in a secure manner that ensures that access is limited to the persons
                              2 authorized under this Order.
                              3         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                              4 otherwise ordered by the court or permitted in writing by the Designating Party, a
                              5 Receiving Party may disclose any information or item designated
                              6 “CONFIDENTIAL” only to:
                              7               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                              8 as well as employees of said Outside Counsel of Record to whom it is reasonably
                              9 necessary to disclose the information for this Action;
                           10                 (b)   the officers, directors, and employees (including House Counsel)
                           11 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                           12                 (c)   Experts (as defined in this Order) of the Receiving Party to
                           13 whom disclosure is reasonably necessary for this Action and who have signed the
                           14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           15                 (d)   the court and its personnel;
                           16                 (e)   court reporters and their staff;
                           17                 (f)   professional jury or trial consultants, mock jurors, and
                           18 Professional Vendors to whom disclosure is reasonably necessary for this Action
                           19 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                           20 A);
                           21                 (g)   the author or recipient of a document containing the information
                           22 or a custodian or other person who otherwise possessed or knew the information;
                           23                 (h)   during their depositions, witnesses, and attorneys for witnesses,
                           24 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                           25 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                           26 they will not be permitted to keep any confidential information unless they sign the
                           27 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                           28 agreed by the Designating Party or ordered by the court. Pages of transcribed
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              9
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 11 of 19 Page ID #:891




                              1 deposition testimony or exhibits to depositions that reveal Protected Material may
                              2 be separately bound by the court reporter and may not be disclosed to anyone except
                              3 as permitted under this Stipulated Protective Order; and
                              4                (i)   any mediators or settlement officers and their supporting
                              5 personnel, mutually agreed upon by any of the parties engaged in settlement
                              6 discussions.
                              7         9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                              8 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                              9 writing by the Designating Party, a Receiving Party may disclose any information or
                           10 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
                           11 to:
                           12                  (a)   the Receiving Party’s Outside Counsel of Record in this action,
                           13 as well as employees of said Outside Counsel of Record to whom it is reasonably
                           14 necessary to disclose the information for this litigation and who have signed the
                           15 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                           16 A;
                           17                  (b)   Experts of the Receiving Party (1) to whom disclosure is
                           18 reasonably necessary for this litigation, (2) who have signed the “Acknowledgment
                           19 and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set
                           20 forth in paragraph 9.4(b), below, have been followed];
                           21                  (c)   the court and its personnel;
                           22                  (d)   court reporters and their staff, professional jury or trial
                           23 consultants, and Professional Vendors to whom disclosure is reasonably necessary
                           24 for this litigation and who have signed the “Acknowledgment and Agreement to Be
                           25 Bound” (Exhibit A); and
                           26                  (e)   the author or recipient of a document containing the information
                           27 or a custodian or other person who otherwise possessed or knew the information
                           28           9.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
   Farella Braun + Martel LLP
                           th
                                                                                                                   37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               10
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 12 of 19 Page ID #:892




                              1 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
                              2 Designated House Counsel or Experts.
                              3               (a)    Unless otherwise ordered by the court or agreed to in writing by
                              4 the Designating Party, a Party that seeks to disclose to Designated House Counsel
                              5 any information or item that has been designated “HIGHLY CONFIDENTIAL –
                              6 ATTORNEYS’ EYES ONLY” pursuant to paragraph 9.3(c) first must make a
                              7 written request to the Designating Party that (1) sets forth the full name of the
                              8 Designated House Counsel and the city and state of his or her residence, and (2)
                              9 describes the Designated House Counsel’s current and reasonably foreseeable future
                           10 primary job duties and responsibilities in sufficient detail to determine if House
                           11 Counsel is involved, or may become involved, in any competitive decision-making.
                           12                 (b)    Unless otherwise ordered by the court or agreed to in writing by
                           13 the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
                           14 Order) any information or item that has been designated “HIGHLY
                           15 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 9.3(d)
                           16 first must make a written request to the Designating Party that (1) identifies the
                           17 general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                           18 information that the Receiving Party seeks permission to disclose to the Expert, (2)
                           19 sets forth the full name of the Expert and the city and state of his or her primary
                           20 residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
                           21 Expert’s current employer(s), (5) identifies each person or entity from whom the
                           22 Expert has received compensation or funding for work in his or her areas of
                           23 expertise or to whom the expert has provided professional services, including in
                           24 connection with a litigation, at any time during the preceding five years, and (6)
                           25 identifies (by name and number of the case, filing date, and location of court) any
                           26 litigation in connection with which the Expert has offered expert testimony,
                           27 including through a declaration, report, or testimony at a deposition or trial, during
                           28 the preceding five years.
   Farella Braun + Martel LLP
                           th
                                                                                                             37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              11
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 13 of 19 Page ID #:893




                              1                (c)   A Party that makes a request and provides the information
                              2 specified in the preceding respective paragraphs may disclose the subject Protected
                              3 Material to the identified Designated House Counsel or Expert unless, within 14
                              4 days of delivering the request, the Party receives a written objection from the
                              5 Designating Party. Any such objection must set forth in detail the grounds on which
                              6 it is based.
                              7                (d)   A Party that receives a timely written objection must meet and
                              8 confer with the Designating Party (through direct voice to voice dialogue) to try to
                              9 resolve the matter by agreement within seven days of the written objection. If no
                           10 agreement is reached, the Party seeking to make the disclosure to Designated House
                           11 Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in
                           12 compliance with Civil Local Rule 79-5, if applicable) seeking permission from the
                           13 court to do so. Any such motion must describe the circumstances with specificity,
                           14 set forth in detail the reasons why the disclosure to Designated House Counsel or the
                           15 Expert is reasonably necessary, assess the risk of harm that the disclosure would
                           16 entail, and suggest any additional means that could be used to reduce that risk. In
                           17 addition, any such motion must be accompanied by a competent declaration
                           18 describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and
                           19 the content of the meet and confer discussions) and setting forth the reasons
                           20 advanced by the Designating Party for its refusal to approve the disclosure.
                           21           In any such proceeding, the Party opposing disclosure to Designated House
                           22 Counsel or the Expert shall bear the burden of proving that the risk of harm that the
                           23 disclosure would entail (under the safeguards proposed) outweighs the Receiving
                           24 Party’s need to disclose the Protected Material to its Designated House Counsel or
                           25 Expert.
                           26 10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                           27           IN OTHER LITIGATION
                           28           If a Party is served with a subpoena or a court order issued in other litigation
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              12
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 14 of 19 Page ID #:894




                              1 that compels disclosure of any information or items designated in this Action as
                              2 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                              3 ONLY,” that Party must:
                              4               (a)    promptly notify in writing the Designating Party. Such
                              5 notification shall include a copy of the subpoena or court order;
                              6               (b)    promptly notify in writing the party who caused the subpoena or
                              7 order to issue in the other litigation that some or all of the material covered by the
                              8 subpoena or order is subject to this Protective Order. Such notification shall include
                              9 a copy of this Stipulated Protective Order; and
                           10                 (c)    cooperate with respect to all reasonable procedures sought to be
                           11 pursued by the Designating Party whose Protected Material may be affected. If the
                           12 Designating Party timely seeks a protective order, the Party served with the
                           13 subpoena or court order shall not produce any information designated in this action
                           14 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                           15 ONLY” before a determination by the court from which the subpoena or order
                           16 issued, unless the Party has obtained the Designating Party’s permission. The
                           17 Designating Party shall bear the burden and expense of seeking protection in that
                           18 court of its confidential material and nothing in these provisions should be construed
                           19 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                           20 directive from another court.
                           21 11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                           22           BE PRODUCED IN THIS LITIGATION
                           23                 (a)    The terms of this Order are applicable to information produced
                           24 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                           25 CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Such information produced by
                           26 Non-Parties in connection with this litigation is protected by the remedies and relief
                           27 provided by this Order. Nothing in these provisions should be construed as
                           28 prohibiting a Non-Party from seeking additional protections.
   Farella Braun + Martel LLP
                           th
                                                                                                              37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              13
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 15 of 19 Page ID #:895




                              1               (b)    In the event that a Party is required, by a valid discovery request,
                              2 to produce a Non-Party’s confidential information in its possession, and the Party is
                              3 subject to an agreement with the Non-Party not to produce the Non-Party’s
                              4 confidential information, then the Party shall:
                              5                      (1)   promptly notify in writing the Requesting Party and the
                              6 Non-Party that some or all of the information requested is subject to a
                              7 confidentiality agreement with a Non-Party;
                              8                      (2)   promptly provide the Non-Party with a copy of the
                              9 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                           10 reasonably specific description of the information requested; and
                           11                        (3)   make the information requested available for inspection by
                           12 the Non-Party, if requested.
                           13                 (c)    If the Non-Party fails to seek a protective order from this court
                           14 within 14 days of receiving the notice and accompanying information, the Receiving
                           15 Party may produce the Non-Party’s confidential information responsive to the
                           16 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                           17 Party shall not produce any information in its possession or control that is subject to
                           18 the confidentiality agreement with the Non-Party before a determination by the
                           19 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                           20 expense of seeking protection in this court of its Protected Material.
                           21 12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                           22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                           23 Protected Material to any person or in any circumstance not authorized under this
                           24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                           25 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                           26 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                           27 persons to whom unauthorized disclosures were made of all the terms of this Order,
                           28 and (d) request such person or persons to execute the “Acknowledgment an
   Farella Braun + Martel LLP
                           th
                                                                                                              37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              14
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 16 of 19 Page ID #:896




                              1 Agreement to Be Bound” attached hereto as Exhibit A.
                              2 13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                              3         PROTECTED MATERIAL
                              4         When a Producing Party gives notice to Receiving Parties that certain
                              5 inadvertently produced material is subject to a claim of privilege or other protection,
                              6 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                              7 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                              8 procedure may be established in an e-discovery order that provides for production
                              9 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),
                           10 insofar as the parties reach an agreement on the effect of disclosure of a
                           11 communication or information covered by the attorney-client privilege or work
                           12 product protection, the parties may incorporate their agreement in the stipulated
                           13 protective order submitted to the court.
                           14 14.       MISCELLANEOUS
                           15           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
                           16 person to seek its modification by the Court in the future.
                           17           14.2 Right to Assert Other Objections. By stipulating to the entry of this
                           18 Protective Order, no Party waives any right it otherwise would have to object to
                           19 disclosing or producing any information or item on any ground not addressed in this
                           20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                           21 ground to use in evidence of any of the material covered by this Protective Order.
                           22           14.3 Filing Protected Material. A Party that seeks to file under seal any
                           23 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                           24 only be filed under seal pursuant to a court order authorizing the sealing of the
                           25 specific Protected Material. If a Party’s request to file Protected Material under seal
                           26 is denied by the court, then the Receiving Party may file the information in the
                           27 public record unless otherwise instructed by the court.
                           28
   Farella Braun + Martel LLP
                           th
                                                                                                             37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER             15
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 17 of 19 Page ID #:897




                              1 15.     FINAL DISPOSITION
                              2         After the final disposition of this Action, as defined in paragraph 6, within 60
                              3 days of a written request by the Designating Party, each Receiving Party must return
                              4 all Protected Material to the Producing Party or destroy such material. As used in
                              5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                              6 summaries, and any other format reproducing or capturing any of the Protected
                              7 Material. Whether the Protected Material is returned or destroyed, the Receiving
                              8 Party must submit a written certification to the Producing Party (and, if not the same
                              9 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
                           10 (by category, where appropriate) all the Protected Material that was returned or
                           11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                           12 abstracts, compilations, summaries or any other format reproducing or capturing any
                           13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                           14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                           15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                           16 reports, attorney work product, and consultant and expert work product, even if such
                           17 materials contain Protected Material. Any such archival copies that contain or
                           18 constitute Protected Material remain subject to this Protective Order as set forth in
                           19 Section 6 (DURATION).
                           20 16.       VIOLATION
                           21           Any violation of this Order may be punished by appropriate measures
                           22 including, without limitation, contempt proceedings and/or monetary sanctions.
                           23           that the parties’ [Proposed] Protective Order be entered.
                           24           IT IS SO ORDERED.
                           25
                           26 DATED: ____________
                                      June 1, 2010                                 /s/ Autumn D. Spaeth
                                                                                 AUTUMN D. SPAETH
                           27
                                                                                 United States Magistrate Judge
                           28
   Farella Braun + Martel LLP
                           th
                                                                                                              37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER              16
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 18 of 19 Page ID #:898




                              1                                       EXHIBIT A
                              2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                              3         I, __________________________________ [print or type full name], of
                              4 ______________________________ [print or type full address, telephone number,
                              5 and if appropriate, affiliation], declare under penalty of perjury that I have read in its
                              6 entirety and understand the Protective Order that was issued by the United States
                              7 District Court for the Central District of California in Allied Feather & Down Corp.
                              8 v. Down-lite International, Inc., Case No. 2:20-cv-01938-JAK-ADS (C.D. Cal.). I
                              9 agree to comply with and to be bound by all the terms of this Protective Order, and I
                           10 understand and acknowledge that failure to comply could expose me to sanctions
                           11 and punishment for contempt. I solemnly promise that I will not disclose in any
                           12 manner any information or item that is subject to this Protective Order to any person
                           13 or entity except in strict compliance with this Order.
                           14           I further agree to submit to the jurisdiction of the United States District Court
                           15 for the Central District of California for the purpose of enforcing this Order, even if
                           16 such enforcement proceedings occur after termination of this action.
                           17           I hereby appoint __________________________________ [print or type full
                           18 name], of ______________________________ [print or type full address, telephone
                           19 number, and if appropriate, affiliation], as my California agent for service of process
                           20 in connection with this action, or any proceedings related to enforcement of this
                           21 Order.
                           22
                           23 Dated: _____________                Printed Name: ______________________________
                           24
                           25 Signature: _________________________________
                           26
                           27
                           28
   Farella Braun + Martel LLP
                           th
                                                                                                               37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER               17
                                   Case No. 2:20-cv-01938-JAK-ADS
                  Case 2:20-cv-01938-JAK-ADS Document 28 Filed 06/01/20 Page 19 of 19 Page ID #:899




                              1                                   PROOF OF SERVICE
                              2       At the time of service, I was over 18 years of age and not a party to this
                                action. I am employed in the County of San Francisco, State of California. My
                              3 business address is 235 Montgomery Street, 17th Floor, San Francisco, CA 94104.
                              4          On March 27, 2020, I served true copies of the following document(s)
                                   described as [PROPOSED] PROTECTIVE ORDER
                              5
                                         on the interested parties in this action as follows:
                              6
                            7 Matthew Oster                                        Attorneys for Plaintiff Allied Feather &
                              moster@wrslawyers.com                                Down Corp.
                            8 Michael Sigall
                              msigall@wrslawyers.com
                            9 Kenneth Westcott
                              kwestcott@wrslawyers.com
                           10 Wolf, Rifkin, Shapiro, Schulman &
                              Rabkin, LLP                  th
                           11 11400 West Olympic Blvd., 9 Floor
                              Los Angeles, CA 90064-1582
                           12 Telephone: (310) 478-4100
                              Facsimile: (310) 479-1422
                           13
                           14        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                              the document(s) with the Clerk of the Court by using the CM/ECF system.
                           15 Participants in the case who are registered CM/ECF users will be served by the
                              CM/ECF system. Participants in the case who are not registered CM/ECF users will
                           16 be served by mail or by other means permitted by the court rules.
                           17       I declare under penalty of perjury under the laws of the United States of
                              America that the foregoing is true and correct and that I am employed in the office
                           18 of a member of the bar of this Court at whose direction the service was made.
                           19            Executed on March 27, 2020, at San Francisco, California.
                           20
                           21
                           22
                                                                               Anna S. Fuller
                           23
                           24
                           25
                           26
                           27
                           28
   Farella Braun + Martel LLP
                           th
                                                                                                                 37750\13366824.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   [PROPOSED] PROTECTIVE ORDER                18
                                   Case No. 2:20-cv-01938-JAK-ADS
